ACCEPTED
                                                                                                   04-15-00392-CV
                                                                                       FOURTH COURT OF APPEALS
                                                                                            SAN ANTONIO, TEXAS
                                                                                              9/21/2015 3:40:29 PM
                                                                                                    KEITH HOTTLE
                                                                                                            CLERK

                                  No. 04–15–00392–CV
JOYCE ANN SARRO                                               IN THE COURT FILED
                                                                           OF APPEALS
                                                                                 IN
                                                                         4th COURT OF APPEALS
vs.                                                  4TH COURT OF APPEALS  DISTRICT
                                                                   SAN ANTONIO, TEXAS
                                                                         9/21/2015 3:40:29 PM
MICHAEL A. SARRO                                                    SAN ANTONIO, TEXAS
                                                                           KEITH E. HOTTLE
                                                                                 Clerk
                Motion for Extension of Time To File a Brief by Appellant
                                         (Unopposed)

      Comes now appellant, Joyce Ann Sarro, and moves the Court to extend the time to

file her brief, pursuant to Tex. R. App. P. 10.1, 10.5, and Article I, section 19 of the Texas

Constitution.

      1. Appellant’s brief is presently due on September 21, 2015.

      2. An extension for 30 days is requested to October 21, 2015.

      3. The undersigned counsel for Appellant has been responsible for the care of two

family members, one of whom passed away in June 2015. His brother, handicapped with

Down’s Syndrome, has additional difficulties including the necessity of being prompted

when eating. On August 31, 2015, the brother was hospitalized and was released on
September 5, 2015. A copy of the discharge document is attached as exhibit ’A’ and is

made a part of this motion. This new development has required additional attention.

      4. This is the first request for an extension of time to file a brief by Appellant.

      5. This extension is not sought solely for delay, but that justice may be done.

      6. An inquiry was made about this motion to the attorney for Appellee, who indicated

that the motion is not opposed.

                                            Prayer

      Therefore, Joyce Ann Sarro prays that this motion be filed, that an extension of time

be granted to October 21, 2015 to file Appellant’s brief, and that she have such other relief,

in law or equity, to which she may be justly entitled.
                                                1
                                            Respectfully submitted,


                                            /s/ R. Robert Willmann, Jr.

                                            R. Robert Willmann, Jr.
                                            Attorney at Law
                                            P.O. Box 460167
                                            San Antonio, Texas 78246
                                            Tel 844.244.9973
                                            Temporary Fax 361.552.4305
                                            willaw@prismnet.com
                                            Bar No. 21655960

                                  Certificate of Service

I certify that this motion was served by–
electronic service through an electronic filing manager and by fax to Rachel Sadovsky;
Cordell & Cordell; 10101 Reunion Place, Suite 250; San Antonio, Texas 78216
(rsadovsky@cordelllaw.com) (attorney for Michael A. Sarro);
on the 21st day of September, 2015.


                                            /s/ R. Robert Willmann, Jr.

                                            R. Robert Willmann, Jr.




                                            2
Exhibit A
                                     Affidavit Regarding Exhibit

      State of Texas
      County of Calho~~n

           Before me, the undersigned authority, personally appeared R. Robert Wdlmam, Jr.,
      who, after being duly sworn, stated as follows.

           "I, R. Robert Willmann, Jr., am over 18 years of age, am an attorney licensed to
      practice law in the State of Texas, and am otherwise competent to make this affidavit.
:^.
           I am an attorney for appellant Joyce Ann Sarro regarding this appeal.

           Attached to this affidavit and made a part of this exhibit 'A' is a true and complete copy

      of a discharge sheet for my brother David Wilhnann regarding his recent hospitalization,

      with some redactions. I signed the paper at the hospital and received a copy there.

           I have personal knowledge of the contents of this affidavit and they are true and
      correct."




                                                    R. Robert Willmann, Jr.
                                                    Affiant                             d
      Subscribed and sworn to before me on this 18th day of September, 2015, to which witness
      my hand and seal of office.



                                                  A        4
                                                   NO& Public, State of Texas
                                                        /
                                                    My commission expires:
            Discharge Instructions
             Printed: 09/05/15 20:09    Page 2 of 2



      L                                                        MEDICATIONS
                                                    -
r-                  Route:
                    PrescriBY
                            5io!%%ail:   TAKE 250Fre
                                                  MI%IG&Senc DAILY
                                                              BY MOUTH DAILY
                    ~nstructions
                    TAKE 2 TABS ON IST DAY    THEN 1 TABLET DAILY
                    Next Dose Due: 09/05/2015 12:OO PM
                                                                            -
     Continue -"Route:    OUTH              Fre enc                                  DAILY
                     rescripti ion
                            ~etai.1:;~~~500 MI%IG&S
               Next Dose Due: TAKE AS DIRECTED
                                                                                      BY MOUTH DAILY

                                                           /           --

1-                P Next
                     r e sDose
                            c rDue:
                    Route: ORAL
                                i p 09/05/2015
                                     t i o n 2 MILLLI%S
                                                   Fre enc
                                                  7:00 AM &L
                                                                                     DAILY
                                                                                       DAILY

                                               g---

 7Â¥"'ESStg BY MOUTH             Frequency: EVERY EVENING
    Prescription Detail- TAKE 3 mill1 rams BY MOUTH EVERY EVENING
                    Next Dose Due: 09/05/2015                  5:00 ?M

                        PLEASE STOP TAKING ALL MEDICATIONS LISTED BELOW

           BY MOUTH
 Shop~houte:
                                               --              -   -
                                                                   Frequency: DAILY
                                                                                      -
      1                           REFERRALS / TRANSITIONS OF CARE                                                1
          Transition of Care
          Provider :                   BETHANY HOME HEALTH
          Phone :
          Address1 :
          Address2 :
          City:
          State:
          Zip:                         00000
          Reason for Transfer:
          Scheduled Date:
          Additional Information:




 Patient's signature:
 *-
                                    (^(rfJt U                                -
                                                        L L u r II s e p s signature:         &,^/
 PATIENT:
 --              WILLMANN DAVID                NUMBER : .
                                               NUMBER:      -----', AGE:        59    SEX :    ROOM: 105   PAG